ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
Zalzar FZE                                    )       ASBCA No. 59342
                                              )
Under Contract No.                            )
 SDZ-OEF /OIF-06-011-08-006-08027             )

APPEARANCE FOR THE APPELLANT:                         Mr. Zalzar Temiraliev
                                                       Director

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Vera A. Strebel, JA
                                                      Erica S. Beardsley, Esq.
                                                       Trial Attorneys

                                 ORDER OF DISMISSAL

       By notice of appeal dated 30 May 2014, appellant appealed from a "denial of rates
increase request which [was] implied" by a 23 May 2014 notice of non-default contract
termination. By letter dated 6 June 2014, appellant submitted an unopposed request to
withdraw the appeal, along with two related appeals, "without prejudice to re-file appeals
of these claims, if necessary, when the Contracting Officer has issued a Final Decision on
each claim."

       In response to the Board's request for further information, by Order dated 16 June
2014, appellant stated:

              Zalzar.. .amended and resubmitted an official claim in sum
              certain requesting a wage rate increase on June 10, 2014 ....
              [B]ecause it did not have a Contracting Officer's Final
              Decision on the wage rate increase claim when it appealed to
              the Board and does not have a final decision now, Zalzar
              respectfully requests that the [Board] grant Zalzar' s request to
              withdraw [this appeal] without prejudice so Zalzar may
              timely initiate a new appeal.. ..
       The government having no objection to appellant's request, this appeal is
dismissed without prejudice to a timely appeal to the Board from the denial or deemed
denial of Zalzar's claim.

       Dated: I 0 July 2014




                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59342, Appeal of Zalzar FZE,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2